1 Reported in 227 N.W. 50.
In this action for damages growing out of an automobile collision the jury returned a verdict for defendant, and plaintiff appealed from an order denying a new trial. Whether the verdict is justified by the evidence is the only question presented.
At the place of the accident trunk highway No. 9 runs east and west along the north side of a railroad right of way. The roadway is graded and graveled — the grade being 30 feet in width and the graveled portion 24 feet in width. An intersecting highway crosses both the railroad track and the trunk highway at a right angle. *Page 620 
Plaintiff, riding with her husband in a Ford roadster owned and driven by him, was proceeding east on trunk highway No. 9. Defendant, a rural mail carrier, driving a Chevrolet coach, was proceeding north on the intersecting highway. Defendant stopped to deposit mail in a mail box on the south side of the railroad track and then continued north across the railroad track and the trunk highway.
The jury could find from the evidence that he was traveling in second gear at a speed of eight or ten miles an hour; that when he entered the trunk highway the Ford was more than 200 feet west of the intersection and coming at a high speed along or north of the center of the roadway; and that when defendant's car was between the center and the north edge of the roadway it was struck by the Ford. Defendant coming from the right and entering the intersection before the Ford reached it had the right of way. He also had the right to assume that the other car would be brought under control, or at least would change over to the south side of the roadway where it belonged.
We find ample evidence to sustain the finding of the jury that defendant was free from negligence, and the order is affirmed.